91 S.W.3d 228 (2002)
Edward L. MOODY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 61285.
Missouri Court of Appeals, Western District.
December 17, 2002.
Mark Allen Grothoff, Assistant State Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Andrea Mazza Follett, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., ROBERT G. ULRICH and RONALD R. HOLLIGER, JJ.


*229 Order

PER CURIAM.
Edward Moody appeals the denial of a motion to vacate judgment and sentence under Supreme Court Rule 29.15. The motion was denied without an evidentiary hearing.
The judgment is affirmed. Rule 84.16(b).